DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 25, 2021. In virtue of this communication, claims 1, 4, 9 and 10 are currently patentable. 

Allowable Subject Matter
Claims 1, 4, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al (US 9514713 B2) in view of Morino (US 20120036418 A1) discloses that the timing controller includes a code generation unit for generating a first code from display data, a protocol encoder for generating a data sequence including the display data and the first code, and a transmission unit for providing the data sequence to a source driver through a link. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a control circuit controlled by a CPU, the control circuit having: a first data reception circuit configured to receive first image data from the CPU; a data transmission circuit configured to transmit second image data corresponding to the first image data; a first code generation circuit configured to generate a first code directly corresponding to the first image data; a code reception circuit configured to receive a second code; and an error detection circuit configured to compare the first code and the second code, determine whether an error exists in the second image data in response to a comparison result of the first code and the second code, and send an error detection result to the CPU; and a drive signal generation circuit configured to generate a drive signal for driving an optical panel and controlled by the CPU, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624